

116 S3317 IS: Lost Opportunities to Supply Transplantable Organs Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3317IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Young (for himself, Mr. Cardin, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve the operation of the Organ Procurement and Transplantation Network.1.Short titleThis Act may be cited as the Lost Opportunities to Supply Transplantable Organs Act of 2020 or the LOST Organs Act of 2020.2.Organ Procurement and Transplantation NetworkSection 372(b)(2) of the Public Health Service Act (42 U.S.C. 274(b)(2)) is amended—(1)in subparagraph (E), by inserting and practice after quality;(2)by moving subparagraphs (M) through (O) 2 ems to the left;(3)by redesignating subparagraphs (H) through (O) as subparagraphs (J) through (Q), respectively; and(4)by inserting after subparagraph (G) the following:(H)track and publicly report, with redactions of personal identifiers of donors, waitlist candidates, and recipients, on the status of all organs in transport from organ procurement organizations to any location within the transplant supply chain, including transplant centers,(I)in the event that an organ is lost, damaged, or delayed in transport, establish an open and transparent process to determine cause, corrective action, and recommendations for updates to the standards of quality and practice under subparagraph (E) to prevent organs from being lost, damaged, or delayed,.